Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 1 of 31

EXHIBIT A
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 2 of 31

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
DISTRICT COURT DEPARTMENT

 

NORFOLK, SS. DOCKET NO: JO TSC VOOO 1&2
VANESSA F. JEAN,
Plaintiff,
Vv.
GIANFRANCO C. OLIVER, VERIFIED COMPLAINT

 

BEATRICE N. BENJAMIN, and SML,
CORP., d/b/a SALLIE MAE BANK, by and
through its Chief Executive Officer,
JONATHAN W. WITTER,

Defendants,

 

 

STATEMENT OF CASE
NOW COMES, the Plaintiff, Vanessa F. Jean, seeking damages and equitable relief against
the Defendants, Gianfranco C. Oliver and Beatrice B. Benjamin for fraud, negligent
misrepresentation, intentional misrepresentation, and unjust enrichment and quantum meruit, as
well as declaratory judgment against the Defendants, Gianfranco C. Oliver, Beatrice B. Benjamin,
and Sallie Mae Bank, seeking an order of Court declaring that the promissory note, executed

October 20, 2016, was the result of fraud as to the Plaintiff, is null and void as to the Plaintiff, and

is rescinded as to the Plaintiff. an

ae

—

PARTIES

mS
_

I. The Plaintiff, Vanessa F. Jean (“Plaintiff’ or “Ms. Jean”), is an individual with a last and
usual address of 735 Randolph Street, Apartment 9C, Canton, Norfolk County,

Massachusetts.
to

Gd

Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 3 of 31

The Defendant, Gianfranco C. Oliver (“Defendant” or “Mr. Oliver”), is an individual with
a last and usual address of 9 Loundsbury Avenue, Norwalk, Fairfield County, Connecticut.
The Defendant, Beatrice N. Benjamin (‘‘Defendant” or “Ms. Benjamin”), is an individual
with a last and usual address of 2 Oakfield Road, Norwalk, Fairfield County, Connecticut.
The Defendant, SLM Corp. d/b/a Sallie Mae Bank, by any through its Chief Executive
Officer, Jonathan W Witter (“Defendant” or “Lender”) is a foreign financial services
corporation with a principal office of business located at 300 Continental Drive, Newark,

New Castle County, Delaware.

FACTS

 

From in or around the mid-2000s to September 2017, the Plaintiff was a close friend of the
Defendant, Ms. Benjamin.

Ms. Benjamin is the mother of the Defendant, Ms. Oliver.

Upon information and belief, over the course of the Plaintiff and Ms. Benjamin’s friendship,
Ms. Benjamin became aware of and had knowledge of the Plaintiff's personal/confidential
information, including, but not limited to, her address, occupation, salary/wages, place of
employment, date of birth, and social security number.

In or around Fall 2016, Ms. Benjamin advised the Plaintiff that Mr. Oliver was applying for
admission to International Culinary Center (“ICC”) located in New York City, New York.
Ms. Benjamin further advised the Plaintiff that as part of the application process, ICC
required applicants to provide personal references and asked the Plaintiff if Mr. Oliver could

use the Plaintiff's personal/confidential for the same.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 4 of 31

10. In or around Fall 2016, the Plaintiff agreed to allow Ms. Benjamin and Mr. Oliver to her

11.

12.

13.

14.

16.

personal/confidential information for sole and exclusive purpose of providing ICC with a
personal reference for Mr. Oliver.

Ms. Benjamin or Mr. Oliver never informed the Plaintiff that Mr. Oliver would be also
applying for a private student loan to pay for Mr. Oliver's ICC tuition and costs and the
Plaintiff never agreed to any involvement, of any nature or kind, with Mr. Oliver's
application for a private student loan to pay for Mr. Oliver's ICC tuition and costs.

In or around Fall 2016, Mr. Oliver knowingly and deliberately—without the Plaintiff's
knowledge or consent—completed a student loan application (“Application”), via the
internet, with SML Corp. d/b/a Salle Mae (“Lender”).

Upon information and belief, Mr. Oliver did not qualify for a private student loan
individually and Lender informed him that he required a co-signer.

Upon information and belief, Ms. Benjamin knowingly and deliberately—without the
Plaintiffs knowledge or consent—provided the Plaintiff's personal/confidential
information to Mr. Oliver for the purposes of Mr. Oliver completing the Application,

specifically the co-signer portion thereof, using the Plaintiff's personal information

. Accordingly, in or around Fall 2016, Mr. Oliver and/or Ms. Benjamin knowingly and

deliberately—without the Plaintiffs knowledge or consent—completed the Application,
specifically the co-signer portion thereof, using the Plaintiff's personal/confidential

information.

Ms. Benjamin or Mr. Oliver never informed the Plaintiff that Mr. Oliver and/or Ms.
Benjamin would, or did, use the Plaintiff s personal/confidential information for the purpose

of obtaining a private student loan from Lender nor did the Plaintiff ever agree to allow Mr.
17,

18.

19.

21.

Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 5 of 31

Oliver to use the Plaintiff's personal information for the purpose of obtaining a private
student loan from Lender or any other financial institution or lender.

At the time Mr. Oliver and/or Ms. Benjamin completed the Application, specifically the co-
signer portion thereof, using the Plaintiff's personal/confidential information, Mr. Oliver
and/or Ms. Benjamin knew that the Plaintiff never agreed to allow Mr. Oliver and/or Ms.
Benjamin to use her personal/confidential information but did no anyway.

In or around October 2016, the Lender approved the Application that Mr. Oliver completed
using the Plaintiff's personal/confidential information, specifically the co-signer portion
thereof.

On or about October 20, 2016, Mr. Oliver knowingly and.deliberately—-without the
Plaintiff's knowledge or consent—executed a promissory note (“Note”) for a private student
loan (the “Loan”), via the internet, whereby Mr. Oliver and/or Ms. Benjamin fraudulently
electronically signed the Plaintiff's name thereto as a co-signer thereof (a true and accurate

copy of the Note is attached hereto as Exhibit “A”).

. Ms. Benjamin or Mr. Oliver never informed the Plaintiff that Mr. Oliver executed the Note

for the Loan whereby Mr. Oliver electronically signed the Plaintiff's name thereto as a co-
signer thereof nor did the Plaintiff ever agree or give permission to Mr. Oliver to execute
the Note for the Loan whereby Mr. Oliver and/or Ms. Benjamin electronically signed the

Plaintiff’s name thereto.

At the time Mr. Oliver and/or Ms. Benjamin executed the Note, specifically electronically
signing the Plaintiffs name thereto, Mr. Oliver and/or Ms. Benjamin knew that the Plaintiff
never agreed to allow Mr. Oliver and/or Ms. Benjamin to use her personal/confidential

information but did no anyway.
22.

26.

31.

Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 6 of 31

Pursuant to the terms of the Note, the total Loan amount was $38,923.00 and the total Loan

repayment amount was $84,596.95.

. Further, pursuant to the terms of the Note, the co-signer (i.e., the Plaintiff) was/is

individually responsible for repayment of the Loan.

. In or around late 2016/early 2017, Lender provided payment to ICC for Mr. Oliver's tuition

and cost thereat.

. Pursuant to the terms of the Note, in or around December 2013, monthly repayments of the

Loan began.

Upon information and belief, Ms. Benjamin or Mr. Oliver never provided any Lender with

the Loan’s monthly repayments.

-In or around late summer 2017, the Plaintiff began receiving telephone

calls/correspondences from Lender regarding the Loan.

. As the Plaintiffhad no knowledge of the Loan as she had never applied for loan with Lender,

the Plaintiff did not understand why Lender was contacting her regarding the Loan.

. On or about September 15, 2017, the Plaintiff contacted Lender telephonically to inquire as

to why Lender was contacting her regarding the Loan.

. During said telephone conversation, Lender confirmed for the Plaintiff that the Plaintiff's

personal information had been used by Mr. Oliver and/or Ms. Benjamin for purpose of
obtaining a private student loan and that she (i.e., the Plaintiff) was listed the Loan as a co-
signer.

Upon receipt of confirmation from Lender that her personal information had been used by

Mr. Oliver and/or Ms. Benjamin without her knowledge or consent to obtain the Loan, the
33.

35.

36.

38.

39.

40.

Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 7 of 31

Plaintiff contacted the Police and filed a police report (“Report”) regarding the same (a true

and accurate copy of the Report is attached hereto as Exhibit “B”).

. Thereafter, in or around late September 2017, the Plaintiff contacted Ms. Benjamin to

inquire as to how Lender obtained her personal/confidential information and why Ms,
Benjamin and/or Mr. Oliver used personal/confidential information without her knowledge
or consent.

In response, Ms. Benjamin apologized for the Plaintiff's inclusion on the Note and further

advised that Plaintiff that she would contact Lender and remove her name from the Note.

. Upon information and belief, Ms. Benjamin never contacted Lender.

Thereafter and continuing to date, the Plaintiff has attempted to resolve this matter with

Lender.
To date, however, Lender has failed and refused to remove the Plaintiff's name from the
Note and continues its collection activities against the Plaintiff pursuant thereto.

COUNT I
FRAUD

. Paragraphs one through one hundred thirty-four are incorporated herein by reference.

Ms. Benjamin and Mr. Oliver made false representations and omissions of matters of
material facts to the Plaintiff.

Ms. Benjamin and Mr. Oliver made knowing misrepresentations and omissions of matters
of material fact to the Plaintiff as to their use of the Plaintiff's personal information for the
purpose of Mr. Oliver obtaining the Loan.

Ms. Benjamin and Mr. Oliver made said misstatements and omissions of matters of

material fact with knowledge of their falsity with the purpose of inducing the Plaintiff to

rely on them.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 8 of 31

41. The Plaintiff relied upon said misrepresentations and omissions as being true and acted
upon it to her damage.
42. As a direct and proximate result of Ms. Benjamin and Mr. Oliver’s fraud, the Plaintiff has
suffered, and continues to suffer significant financial injury.
WHEREFORE, as to Count I, Plaintiff seeks monetary damages in an amount to be determined

at trial, plus post judgment statutory interest from date to judgment and continuing,

reimbursement for Plaintiffs court costs, sheriff's fees and reasonable attorney fees.

COUNT II
INTENTIONAL MISREPRESENTATION

43. Paragraphs one through one hundred twenty-nine are incorporated herein by reference.
44. Ms. Benjamin and Mr. Oliver intentionally and/or recklessly made misstatements and
omissions of existing material facts.
45. Ms. Benjamin and Mr. Oliver made these misstatements and omissions with the intention
that the Plaintiff rely on said statements and omissions.
46. The Plaintiff reasonably relied on Ms, Benjamin and Mr. Oliver’s misstatements and
omissions to her detriment.
47, Asa direct and proximate result of Ms. Benjamin and Mr. Oliver’s misstatements and
omissions, the Plaintiff has suffered, and continues to suffer significant financial injury.
WHEREFORE, as to Count II, Plaintiff seeks monetary damages in an amount to be determined
at trial, plus post judgment statutory interest from date to judgment and continuing,

reimbursement for Plaintiff's court costs, sheriff's fees and reasonable attorney fees.

COUNT Ill
UNJUST ENRICHMENT / QUANTUM MERUIT

48. Paragraphs one through forty-three are incorporated herein by reference.

49. The Plaintiff conferred a benefit upon Ms. Benjamin and Mr. Oliver.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 9 of 31

50. The actions and efforts of the Plaintiff unequivocally and directly benefitted Mr. Benjamin
and Mr. Oliver.

31, Mr. Benjamin and Mr. Oliver appreciated this benefit.

52. Mr. Benjamin and Mr. Oliver’s retention of the benefit to the express detriment of the
Plaintiff would be wholly inequitable

WHEREFORE, as to Count III, Plaintiff seeks monetary damages in an amount to be
determined at trial, plus post judgment statutory interest from date to judgment and continuing,
reimbursement for Plaintiff's court costs, sheriff's fees and reasonable attorney fees.

COUNT IV
DECLARATORY JUDGMENT AND RESCISSION OF THE NOTE

53. Paragraphs one through forty-three are incorporated herein by reference.

54. The Plaintiff prays that this Honorable Court exercise its equitable powers by entering an
order declaring that the Note, specifically its inclusion of the Plaintiff as a co-signer, was
the result of fraud and further enter an order rescinding the Note as to the Plaintiff.

55. The Plaintiff prays that this Honorable Court exercise its equitable powers by entering an
order declaring that the Note, specifically its inclusion of the Plaintiff as a co-signer, was
the result of fraud and further enter an order declaring that the Note is null and void as to
the Plaintiff.

WHEREFORE, as to Count IV, Plaintiff seeks an order of the Court declaring that the Note,
specifically its inclusion of the Plaintiff as a co-signer, was the result of fraud and further enter

an order rescinding the Note as to the Plaintiff and/or further enter an order declaring that the

Note is null and void as to the Plaintiff.
REQUEST FOR RELIEF

WHEREFORE, Plaintiff, Vanessa F. Jean, hereby prays for the following relief:
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 10 of 31

1. That on Count I, the Court enters and a Judgement and award monetary damages in an
amount to be determined at trial, plus post judgment statutory interest from date to
judgment and continuing, reimbursement for Plaintiff's court costs, sheriff's fees and
reasonable attorney fees;

That on Count II, the Court enters and a Judgement and award monetary damages in an

Nv

amount to be determined at trial, plus post judgment statutory interest from date to
Judgment and continuing, reimbursement for Plaintiff's court costs, sheriff's fees and
reasonable attorney fees;

That on Count III, the Court enters and a Judgement and award monetary damages in an

tod

amount to be determined at trial, plus post judgment statutory interest from date to
judgment and continuing, reimbursement for Plaintiff's court costs, sheriff's fees and
reasonable attorney fees;

4. That on Count IV, the Court enters an order and declaring that the Note, specifically its
inclusion of the Plaintiff as a co-signer, was the result of fraud and further enter an order
rescinding the Note as to the Plaintiff and/or further enter an order declaring that the Note
is null and void as to the Plaintiff; and

5. That this Honorable Court take any and actions it deems necessary and just.

JURY DEMAND

Plaintiff hereby demands a trial by jury on each claim asserted or hereafter asserted in the

Complaint, and on each defense asserted or hereafter asserted by any Defendant.

Respectfully submitted,
PLAINTIFF,
By his Attorney,

Ys \\ An

Thomas ¥- Cleary, \Esq. (669296)
Peter G. Thomas, Esq. (698402)
COHEN CLEARY, P.C.

10 Commerce Way, Ste. 4,
Raynham, MA 02767

Tel: (508) 880-6677

Dated: ‘| mM | L. pthomas@cohencleary.com
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 11 of 31

COMMONWEALTH OF MASSACHUSETTS
THE TRIAL COURT
DISTRICT COURT DEPARTMENT

 

NORFOLK, SS. DOCKET NO.: JOSSCV 000! 58
VANESSA F. JEAN,
Plaintiff,
Vv.
GIANFRANCO C. OLIVER, VERIFED COMPLAINT

BEATRICE N. BENJAMIN, and SML,
CORP., d/b/a SALLIE MAE BANK, by and
through its Chief Executive Officer,
JONATHAN W. WITTER,

Defendants.

 

 

VERIFICATION

I, Vanessa F. Jean, do hereby declare that I have read the foregoing Verified Complaint and
the contents thereof. The same is true and that no material facts have been omitted therefrom
as per my personal knowledge except to those matters that are alleged on information and
belief and as to those matters, I believe them to be true.

I declare under the pains and penalties of perjury that the foregoing is true and correct and that
this declaration was executed on this 5“ day of September, 2020 in Bristol County,
Massachusetts.

 

Vanessa F, Jean
735 Randolph Street, Apt. 9C,
Canton MA 02021
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 12 of 31

VANESSA F. JEAN,
V.
GIANFRANCO C. OLIVER,

BEATRICE N. BENJAMIN, and SML, CORP..,
d/b/a SALLIE MAE BANK, by and through its
Chief Executive Officer, JONATHAN W.
WITTER,

EXHIBIT A

 
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 13 of 31

Private Education Loan

Final Disclosure — Career Training Smart Option Student Loan

Application ID: 10: 2
Account Number: ane
Date: (0/24/2016

BORROWER:
GIANFRANCG C OLIVIER
46 PROSPECT AVE
NORWALK, CT 06850-3738

Loan Rates & Estimated Total Costs

Tatal Loan Amaunt

COSIGNER:

VANESSA JEAN
75 RANDOLPH ST APT 9C
CANTON, MA 02021-2323

Interest Rate

Revs: OL

Page 1 of 2

 

RIGHT TO CANCEL

You have a right ta cancel this transaction, wilhout penalty, by
Pnidaight on 11/01/2026. No funds will be disbursed to you or to your
Bchool unt after this time. You may cancel by logging lato your aniine

 

 

 

 

CREDITOR: Bccourt at https://salliemae.com/activitycenter or by caling us at
Sallie Mee Bank (877) 279-7172,
P.O. Box 3319

Wiimington, DE 19604-4319

 

($34,923.00

||12.125%

 

Tha total amount you are borrewirig,

Jour current Interett rate,

ITEMEZATION OF AMOUNT FINANCED

 

Amount paid to you

$0.00

 

Amount pald to others
on your Behalf:

INTERNATIONAL CULINARY CENTER

+
$34,923.00

 

Amount Financed
(total amount provided)

$34,923.00

 

Taltial finance charges
Ktotal}
le = Disbursernent Fee

le Application Fee
$0.00

+
$0.00

 

Tatal Loan Amount

 

 

$34,923.00

 

Alnance Charge Total of Payments
{| $49,673.95 |'$84,596.95 |
‘The estimated
seca ead

ABOUT YOUR INTEREST RATE

* Your rate [is variable, This means that your actual rate vartes with the
market and could be lower or higher than the rate on this form. The
variable rate is Sased upon the one-month LIBOR Rate (as published by
Reuters on its Reuters Screen LI80R01), For more Information on

this rate, see Reference Notes.

t Although your rate will vary, it will never exceed 25.000%e (the maximum altawable for this kan). |

* Your Annual Percentage Rate (APR} tis 12,025%, The APR Is typically different than the Interest
Rate singe it considers fees and reflects the cost of your loan 35 a yearly rate. For more infonnabon about
the APR, tee Reference Notes.

 

FEES

© Late Fee: 5.000% of the ammount of the past due payment, up to 3 maximum of $25,
® Returned Check Fee: up to $20.00.

* Fea when you begin repaylng the loar: 0.006% ef the loan balance.

Estimated Repayment Schedule & Terms

 

192 Month Loan Term

 
 

#2032 = 22/07/2042

LPXSCTLEOSVOL

PAYMENTS: Actual number of monthly
at 25.000% the maximum Interact rate | P27 ments may vary at maximum
joan rate.

$25.00 The estimated Total of
Payments at the Maximum Rate
9939.38 of Interest would be
$261,493.20.

$36,258 $277.46

SEE BACK OF PAGE
7FNS1609
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 14 of 31

REFERENCE NOTES

Variable Interest Rate

* Your loan has a variable Interest Rate that i$ based on a publicly avadable Index, the
one-month London interbank Offered Rate (LIBOR} rounded up to the nearest one-
eighth of one percent (0.175%), whieh is currently 0.625%. Your rate is calculated
2ach month by adding a margin of 11,500% to the LIBOR rounded up to the nearest

one-eighth of one percent (0.125%).

© The Interest Rate may be higher or lower than your Anmual Percentage Rate (APR)
because the APR considers certam fees you pay to chtain this boan, the Interest Rate,
and whether you defer (postpone) payments while In school.

® The rate will not increase moze than cace a month, but there is no bmit on the
amount that the rate could increase at one time. Your rate wil never exceed
25.000%.

© If the Enterest Rate Iitreases your monthly payments will be higher and, depending
on the Total Loan Amount, the number of monthly payments may Merease,

Bankeuptcy Limitations
© If you file for bankruptcy you may still be required to pay back this Ioan.

Please note, Monthly Payments are referred ta ag "Current Amount Duc” on the Promissory Note and in other correspondence

LPXSCT1609v01

Reve: OL

Page 2 of 2

Repayment Options

* This an requires fixed monthly payments of $25.00 while you are in school and for a
Separation pevfod af 6 billing periods thereafter, You can make larger payments dunng
these periods, More informabon about repayment deferrat or fortearance opbons is
avaiable in your Promissory Note.

Prepayments:
® Ifyou pay the kan off early, you will not have to pay a penalty. You wil nat be
entitted ta a refund of part of the finance charge.

See your Promissory Note for any additional information about naapayment, default,

any pe repayment in full before the scheduled date, and prepayment refunds and
penaitles,

7FNS1609
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 15 of 31

Career Training Smart Option Student Loan Application Promissory Note = Loan Request ID: 103363036-02

 

Cosigner Information

First Name: VANESSA Middle Initial: wa Last Name: JEAN

Sc\ Date of Birth: MM) == Citizenship: us-citizen
Email Address: IB yahoo.com
Relationship to Student: other

 

Permanent Address & Telephone Numbers

 

Address Line 1: 75 RANDOLPH ST APT 9C City: CANTON

Address Line 2; wa State: MA ZIP Cade: 02021-1323
Years at Permanent Address: ¢ Is Current Mailing Address differant from Permanent Address: ye>
Primary Phone Number. a: Type: coy Secondary Phone Number: :wa Type: Nia
Current Mailing Address

Address Line 1: 75 Randciph St Apt SC City: canton

Address Line 2: nia State: ma ZIP Code: 02021-1123

 

Current International Mailing Address

Address Line 1: 75 Randolph St Apt 9C
Address Line 2: nwa

 

 

 

 

Address Line 3: nwa Country Code: wa

Previous Address

Address Line 1: wa City: NA

Address Line 2: wa State: WA ZIP Code: N/A

Employment Information

Employment Status; EmplayedFT Current Employer Name: Hebrew Rehab

Occupation: MedicalTech Length of Time at Current Employer: 4 Years

Work Phone Number 220 Ext; NA

Financial information

Gross Annual Income: $32,654.00 Residence Type: Rent Monthly Mortgage/Rent Amount: 1662.00

Source of Additional Income: Na Annual Gross Amount: wa

Source of Additional Household Income: nia Annual Gross Amount: wa

Do youhave: Checking account?: No Savings account?: No CD and/or Money Market Account?: No
Checking Amount: N/A Savings Amount: NiA CO/Money Market Amount: WA

Personal Contacts

# 1 First Name: Na Last Name: wa

Primary Phone Number: ya Relationship to Cosigner. wa

Address Line 1: wa City: WA

Address Line 2: wa State: NA ZIP NA

#: 2 ~~ First Name: WA Last Name: jwa

Primary Phone Number: pwa Relationship to Cosigner: wa

Address Line 1: nya City: WA

Address Line 2: N/A State: WA ZIP NIA

 

LoanPackageSkatgy. LPXSCT 1809001 |Geraration Date 10/20/2016 18CC 1506 Page 1 of?
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 16 of 31

Career Training Smart Option Student Loan Application Promissory Note Loan Request ID: 103363036-02

Loan Request Information
Schoo! & Student information
Student/Borrower Name: GlanrRANCO C CLIVIER Borrower SSN: R324
School Name: INTERNATIONAL CULINARY CENTER City: wew york
Requested Loan Amount: $35.923.00

Lender Information

Lender: Sallie Mae Bark City: sat Lake City

State: ny

State: ur Lender Code: ggogos

Declaration

CAUTION -IT iS IMPORTANT THAT YOU THOROUGHLY READ THE CONTRACT BEFORE YOU SIGN IT

NOTICE TO CUSTOMER (a) DO NOT SIGN THIS BEFORE YOU READ THE PROMISSORY NOTE EVEN IF OTHERWISE ADVISED. {b)
DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES. (c) YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU
SIGN. {d) YOU HAVE THE RIGHT AT ANY TIME TO PAY IN ADVANCE THE UNPAID BALANCE UNDER THIS AGREEMENT AND YOU
MAY BE ENTITLED TO A PARTIAL REFUND OF THE FINANCE CHARGE,

I dectare that the Information provided above is true and complete to the best of my knowledge and belief thave read the Promissory Note accompanying this
application and each applicable Notice ta Cosigner and agree ta the terms therein. tunderstand and agree that you may oblain a consumer credit report in
canneéction with this application and in connecticn with any updates, renewals or extensions af any crecit as 2 result of this application,

Cosigner
VANESSA JEAN {seal) Date 10/20/2616

Signature
GES6SCODDEFAMECI6 TAIFS9538307CAC

 

LoanPackageSrangy LPXSCT #60901 |Generaton Date. 19/20/2016

1SCC 1508 Page Zol2
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 17 of 31

Career Training Smart Option Student Loan
PROMISSORY NOTE 3SCL1609/3SOL1609

Kay terms ara defined throughout this Promissory Note ("Note") er in the Definitions on page 6, Raad all your loan
decuments, inciuding Definitions on page 6, Federal and State Notices on page 8, and Arbitration Agreement beginning on

page 9, before signing this Note.

LENDER: Sallie Mae Bank
Salt Lake City, UT

 

This Note sets forth the terms of your loan, The Final Disclosure (“Disclosure”) that we willsend you before any funds are disbursed wil
also be part of this Nole. Keep a copy for your records. Our contact infermation is on page 6.

WHEN BOUND

PROMISE TO PAY

YOUR LOAN

Educational Expenses

Borrower and Cosigner

INTEREST

FEES
Late Fee

Returned Check Fee

Faes for Optional Services

You have a right to cance! as expiained in the Disclosure. We do not agree to make a Inan to you
on these terms until your right 19 cancel has expired. You agree to these terms if you do not
cance! by folowing the Instructions in the Disclosure. You may, however, reject the Arbitration
Agreement, as explained on page 9.

You promise to pay us (1} the amount we lend you, (2) the interest and fees thal accrue on that
amount or on any Capitalized amount, and (3) if you defauit, reasonable attorneys’ fees,
collection agency fees, court costs, and other collection costs, unless prohibited by law.

You agree that your Joan will be used solely to pay qualified higher education expenses of
Student atthe School. You acknowledge and authorize that your loan amount proceeds may be
transmitted directly to the School.

If your loan has a borrower and a cosigner:

gach of you Is ltable individually and jointly for this loan,

the release of fability of one of you does not affect the ability of the other,

we may sue either of you to collect on this loan, In any order we wish, without losing our right to
collect from the other, and

any communication we have with either of you wilt be binding on both of you, any notice we mail
to an address provided by either of you will serve as notice to both of you, and any modification
we agree to wilh either of you wil be binding on both of you.

The Disclosure wiil tell you if you have a Fixed Rate or a Variable Rate.

inlerest wil accrue at that Fixed Rate or Variable Rate on the Current Principal, including
Capitalized amounts, beginning on the First Disbursement Date (the date shown en the loan
check or the date the loan funds are electronically transmitted to the school) and continuing
unti] the loan is paid in full.

If your loan has a Variable Rate, then the interest rate willbe deterrrined by adding the number
of percentage points we specify on the Disclosure (ihe “margin’) to the one-month LIBOR rate
rounded up to the nearest one-eighth of one percent (0.125%) (the index”).

A Variable Rate may go up or down due lo an increase or decrease in the loan's index but will
never be less than the margin even if the indexis less than zero percent. A Fixed Rate stays
the same for the fife of the loan.

Rate changes take place on the 25th of each month or the next New York business day (the
“Change Date") using the one-month LIGOR rate reported at least two New York and London
business days prior to the Change Date. We get the one-month LIBOR rate published by
Reuters. If the rate is not available there, we can use another source or cormparable index.

You will pay a Late Fee if you do not pay the Current Amount Due (and Past Due Amount, if any)
within 15 days afer the Current Amount Que Dale. The amount of the Late Fee will be identified

on the Disclosure.

You wil pay a Returned Check Fee for each payment you make that is returned or refused. The
amount of the Returned Check Fee will be identified on the Disclosure. You will pay the Returned
Check Fee even if your payment is notin the form of a check,

You will pay a fee, which we will disclose to you in advance for any optional service we agree to
provide. Such services may inchide, among other things, expediting payments and delivering
documents by express courier.

1 © 2016 Sallia Maa Bork Allngts reseed.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 18 of 31

 

MAKING PAYMENTS

Payment Instructions

Repayment Schedule

Graduated Repay ment Period
("GRP")

Late Payments, Partial
Payments, Payments In Full

Right to Prapay and Pay Ahead
Feature

» You must pay us in U.S. dollars with no deduction for currency exchange. All paymenls must be
drawn on funds on deposit in the U.S.

You must pay the Current Amount Due by the Current Amount Due Date each month and any
Past Due Amount immediately even if we fail to tell you that you have a Past Due Amount, you
fall to receive a billing statement, or any automatic debit fails,

The Disclosure will have the Estimated Repayment Schedule & Terms ("Estimated Repayment
Schedule’) for your loan, which includes the esimated Current Amount Due you will be
required to pay each manth (these estimates are referred to as Monthly Payments in the
Estimated Repayment Schedule),

The Estimated Repayment Schedule will assume thal the interest rate does not change, that
Student graduates on time or has already graduated, and that you pay the Current Amount
Oue by the Current Amount Due Date each month.

The Current Amount Due you will be required to pay each month may differ from the amounts
shawn in the Estimated Repayment Schedule. This could happen if, for example, Student fails
to meet enraliment requirements (contact us for details) , eaves school earlier or later than
anticipated, you do not pay the Current Amount Que on the Current Amount Due Dale each
month, your Interest rate changes, or your payments are ever postponed or modified

When the Interim Period (if applicable) ends six months after Student graduates or no longer
meets enrollment requirements, the Current Amount Due you will be required to pay each
month willincrease and consist of principal and interest payments. Beginning at that time, the
Current Amount Due you will be required to pay each month can never be less than $50 per
month or the Current Balance, whichever Is less.

We may send you a billing statement each month shawing the Current Amount Due and
Current Amount Que Date. Your billing statement may reflect information for Multiple loans if
you have more than one loan belng serviced by us. This information may also be available
online.

GRP is available for this loan if Student fs attending & degree-granting institution.

You may request GRP only during the two biting perieds immediately preceding and the two
billing periods immediately after the end of the Interim Period,

To be efgible, Student must graduate from a degree-granting institution, Students who
withdraw without graduating then later return 1o school after the Interim Period are not eligible
for GRP, even if they subsequently graduate.

At the time of your request, this loan must be current, and you must not be more than 30 days
delinquent on any loan owned or serviced by us.

If we, In our sole discretion, permit GRP, the Current Amount Due you will be required to pay
each month during the 12-manth GRP will consist of interest-only payments.

If you are granted Deferment or Forbearance at any time during the 42-month GRP, you will
forfeit your remaining months of eligibility. (See “POSTPONING PAYMENTS” section below for
more information on Deferment and Forbearance.)

GRP does not extend the loan term and causes the Current Amount Due you will be required to
pay each month after the GRP to be higher than it otherwise would have been without the GRP.
The Total Loan Cost alsa increases.

if we grant your request, we will notify you in writing of your new repayment terms,

We can accept late payments, partial payments or payments marked “payment in full” or with
any olher restrictive endorsement without losing any of our rights under this Note,

if you want to make a payment in satisfaction of a disputed amount or balance, send it
to Sallie Mae, P.C. Box 3228, Wilmington, OE 19804-0228 with a written explanation.

You may pay all or any part of your loan at any time without penalty, but you will not be entilled
to 2 refund of any fees,

If you prepay any part of your loan, the amount you pay will be applied first to Unpaid Fees and
costs, then lo Unpaid Interest, and then to Current Principal.

Any payment in excess of the Total Amount Oue will reduce the Current Amount Due you wil
be required to pay in the folowing month(s). This pay ahead feature will apply to this loan
unless you contact us to request we remove this feature from this loan.

.

«

2 © 2016 Sallie Mae Bark. Allnghts resenec.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 19 of 31

 

How We Allocate and Apply
Payments

Failure ta Complete or
Dissatisfaction with Education
Program

School Refunds

POSTPONING PAYMENTS

Deferment

Forbearance

Ganeral Tarms for Defer ment
and Hardship Forbearance

 

® If you have more than one loan and your payment is received with the remittance slip on your
billing statement, we will automatically allocate your payment to all of the loans in that Loan
Group as follows:

© = your payment is less than the Past Due Amount, loans at the oldest delinquency
level will be paid first. Once all of the loans are al ihe same delinquency level, the
remaining payment amount will be prorated according to each loan's remaining Past
Oue Amount within that group delinquency level. This results in the delinquency level
being the same for each loan in the group.

°  lfyour payment is greater than the Past Due Amount, but not enough to alsa satisly
the Current Amount Due, the Past Oue Amount will be paid first and the femaining
payment amount will be prorated based on each loan's Current Amount Due,

o = If your payment is greater than the sum of the Past Due Amount and Current Amount
Due, the Past Due Amount and Current Amount Due will be paid first, and the
remaining payment ameunt will be prorated based on each laan’s Current Balance as
of the date the payment is received less the Past Due Amount and Current Amount
Due paid.

o = If there is no Total Amount Due, yOur payment wil be prorated based on each loan's
Current Balance as of the date the payment is received.

* If your payment is received without a remittance slip or instructians, it will be allocated as
described above across all of your lnans that have the same payment address to which you
mailed your payment

«We reserve the right ta change our Payment Allocation method, but we will provide notice lo you
if we do so.

* Payment Application: we apply payments to this toan first to Unpaid Fees and costs, then to
Unpaid Interest, and then to Currant Principal,

«More information about how we allocate and apply payments can be found either on your billing
statement, at SalliaNae.com, or by contacting the loan servicer.

Except as provided in this Note, you must repay this loan even if:

* Student dees not complete the educational program paid for with this (oan,

* Student cannot obtain amployment, or

+ You are dissatisfied with the educational program paid for with this loan.

We dao not vouch for er warrant the Quality or suitability of any educationat program,

You authorize the School and any third party acting for the School to Pay US any refund for any
oan amounts that exceed the educational expenses of Student and any other refund that may be
due to you.. We will credit any such refunds to the Current Balance wilhout changing the Current
Amount Due Date.

You can ask us fo postpone or reduce payments if Student returns to schoct at least half ime or
enrolls in a residency of internship program after the tnlerim Period, This type of postponementis
called a “Deferment’. If your Deferment request is granted, the Current Amount Due you will be
required to pay each month during the Deferment period will reflect the same repayment option
that applied to your loan during the Interim Period, We may also postpone or reduce your
payments, even If you have not asked us to da so, if Student returns to schoo! at least haff time.

You can also ask us to posipone payments because of a temporary hardship that you suffer
(“Hardship Forbearance’). We may require you to make a good faith payment to obtain a Hardship
Forbearance (even if your request is not granted), but we will teil you in advance if we do. We
may also pasipone payments at our discretion due to special circumstances, including but not
limited to your military service, natural disasters, or administralive purposes. We will tell you if
any amounts will be Capitalized.

Contact us to request a Deferment or Hardship Forbearance.

* You must continue to pay the Current Amount Due by the Current Amount Due Date each
month while we process your request

* IF we approve your request, we will tell you how long we will postpone payments and whether
you have ta make any other payments in the meantime.

* We wil also tell you if any amounts will be Capitalized.

3 © 2018 Sallia Mae Bark. Altsighs reserved
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 20 of 31

 

WAIVING PAYMENTS

OUR RIGHT TO CANCEL
Our Right to Cancel This Note

Our Right to Cancel Any Future
Disbursement

You or Student's representative can ask us to walve the Current Balance of this loan if Student (but
nat anyone else) dies or becomes totally and permanently disabled. Totally and permanently
disabled means the inability to work in any occupation due to a condition that is expected to be
permanent and that began or deteriorated afier the date of the Disclosure. Contact us to make a
request

* You or Student's representative must provide a death cerfificate (death) or a physician's
statement (disability) and such other information or documentation as we require.

If Student dies, we will not require you to pay the Current Amount Due by the Current Amount
Due Date each month from the time we recelve your request to the time we receive and process
the documents we require or until we reasonably determine the documents we require will not be
provided

If Student becomes tolally and permanently disabled, we will send you a waiver application. We
will not require you to pay the Current Amount Due by the Current Amount Oue Date each month
from the time that we receive the completed waiver application to the time we make a final
decision.

ff we deny your request, you wil have to resume paying the Current Amount Due by the Current
Amount Que Date each month.

If we grant your request, you or Student's estate must Pay us any refund received fram the
Schocl up io the Current Balance. If you do natde so, we may declare your ican in default and
collect ihe refund pius Unpaid Fees, Unpald interest and costs from you or Student's estate.

We can cancel this Note and ail disbursements without telling you in advance if the Disclosure is

returned a3 undeliverable, Sludent does nat attend the School, or we reasonably conclude that you

no longer need the loan.

We can cancel any fulure disbursement without telling you in advance If:

* Student fails to meet enrolment requirements,

* you fail to comply with ihe terms of this Note,

* you make any false sialement when you apply for this loan or at any lime afterwards,

* you fail to pay the Current Amount Due by the Current Amount Due Date on this or any other
loans owned or serviced by us,

* you tell us that you no longer need the loan or no longer wish fo repay any amount not yet
disbursed,

» the classes in which Student has cnrolied have been canceled or delayed,

* you file for bankruptcy,

* the School ceases to be eligible to participate in this Loan Program, or

* we grant you a Hardship Forbearance

Contact us if you have any questions about Student enrofment requirements or school eligibility

requirements.

OTHER IMPORTANT INFORMATION

Jury Trial Waiver

Conflict Between Note and
Disclesure

Modifications and Correction of
Errors

You acknowledge that the right to trial by jury is a constitutional right but may be waived in
certain circumstances, To the extant permitted by law, you knowingly and voluntarily waive
any right to tial by jury in the event of litigation arising out of or related te this Nota. This
jury trial waiver shall not affect or be interpreted as modifying in any fashion the Arbitration
Agreemant below, which has its own separate jury trial waiver, This walvar does not apply
if you are a covered borrower under the Military Lending Act at the time this loan is
originated.

If there is 2 conflict between the terms of the Disclosure and the terms of this Note, the terms of the
Disclosure shall apply with respect lo ems required to be disclosed under federal law.

- We may modify this Note If Jointly agreed upon In wilting by either the borrower or cosigner and
us. We wil notify you if that happens. The modification of any part of the Note will not affect the
validity or enforceability of the rest of the Note.

* We may modify the Disclosure, without sending you a new one or giving you a new right to
cancel, if permitted by law, We are alowed to do this if the change is unequivocally beneficial to
you or if we reduce the loan amount based on information we receive fram you of the School.

* We may correct errors in the names or addresses In any of the loan documents, We do notneed
your signature to do so. We will notify you if that happens,

* You will cooperate with us to correct any other typographical, computer, calculation or clerical
errors In any of the loan documents. We will send you a copy of the revised document.

4 © 2016 Sallie Mae Bark, Alirights reseed
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 21 of 31

 

Defauk

Signatures and Photocopy of
Note
Bankruptcy

Collection Costs

Privacy

Our Communications with You

Governing Law and Statute of
Limitations

Severability

We may declare your loan in default if:

* you fail to comply with the terms of this Note, and thatincludes failing to pay the Current Amount
Oue by the Current Amount Que Date,

* you make any false statement when you apply for this joan or at any time afterwards, or

* you file for bankruptcy, even if there is no atlempt to discharge this loan.

If this toan is In default, then after we provide you with any required notices and cure periods, we
may declare the Current Balance immedialety due and payable.

Idaho, towa, Kansas, Maine and South Carolina Residents Only: You willbe in defaultif you fail tc
make a payment as required by this Note (or within 10 days of the time required by this Note, for
fowa residents) or if the prospect of your payment or performance is significantly impaired {for lowa
residents, if, folowing an event of default, the prospect of your paymentis materially impaired). We
have the burden of establishing the prospect of such impairment.

Wisconsin Residents Only: You wil be in default (a) if you permit to be outstanding an amount
exceeding one full payment which has remained unpaid for more than 10 days after its scheduled
due date or deferred due date, or if you fail to pay the first payment or last payment within 40 days
of its scheduled due date or deferred due date or (b) if you fall to observe any other provision of this
Note, the breach of which materially impairs your ability to pay the amounis due under the Nate.

Your signature on your loan application ts binding even if you only send us a photocopy, facsimile,
electronic, or ather copy of the signature page. A photocopy, facsimile, electronic, or other copy of
this Note is just as binding on you as the original.

This loan: may not ba dischargeable in bankruptcy. Any communication about any bankruptcy
must be in witing, include your loan number, and be sent to our contact address sted under

CONTACT US below.

Uniess prohibited by law, we may charge you all amounts, inchiding reasonable attorneys’ fees,
collection agency fees, court costs (including fees and costs in an appellate or bankruptcy
proceeding) and ather collection costs thal we incur in enforcing the lerms of this Note.

* The School and any custodian of its records may certify Student's eligibility for this loan and may
release to us any information we request that is pertinentto this loan.

We may check your credit, employ ment and income records, and request and receive from
others credit-related Information about you, for this loan, and any reviews, updates, extensions
or other modifications of this loan.

You consent to our sharing credil and ather information about you with credit reporting agencies,
the School, other schcois Student attends or has attended and their agents, any subsequent
holder ef this Note, anyone who referred you lo us, anyone who you natify us is eligible to receive
information about this loan, and anyone as necessary to originate this loan or to service this foan
or to fulfill and administer benefits offered with this loan, as permitted by law. If your loan has
borrower and a cosigner, you consent to our sharing credit and other information about one of
you with the other.

We may contact any references or personal contacts that you provide to us ta enforce your
obligations under this Note, as permitted by law.

We will provide you privacy and affiliate-sharing notices to advise you of your rights under
applicable law.

You expressty consent and authorize us to contact you at any email address that you provide in the
joan appiication or that you provide to us in the future regarding your current or future joan
applications and loans that we own or service.

You expressly consent and authorize us and our subsidiaries, affiliates and agents, ta
contact you at any phone number that you provide in the loan application or that you
provide to us in the future using an auto dialer, pre-recorded messages, or text massages
in order to provide alerts and other information regarding your current or future loan
applications and loans that we own or service.

The Lender is located in the Stale Ested for the Lender on page 1 In the introductory paragraph of
this Note and this Note will be entered into in the same State. Consequently, the prowsions of this
Note will be governed by federal laws and the laws of that State to the extent not preempted,
withaut regard to conflict of law rules, However, the applicable statute of limitations periad for all
purposes under this Note (including the right to collect a debt) will be the longer period Provided by
the law of the State where the Lender is located or the jurisdiction where you Ive.

This Note is the final expression of the agreement between you and us and it may not be

contradicted by evidence of an aleged oral agreement

Ifin ary proceeding in which a taw that applies to this [oan is finally interpreted so that

* any part of this Note is found to be invalid, then the rest of it will still remain in effect

* any part of this Note that authorizes interest, fees, or costs is found to be invalid, then (1) the
amounts authorized will be reduced to the maximum permitted amounts and (2) any sums you
paid that exceeded permitted amounts will be refunded to you ar credited to your loan without
changing the Current Amount Due Date.

5 © 2016 SaliaMaa Bark Alltights resaned
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 22 of 31

 

Waivers

Assignment

CONTACT US

DEFINITIONS
Capitalized

Current Amount Due
Current Amount Due Date
Current Balance

Current Principal

Interim Period

Loan Group

Past Due Amount
Payment Allocation
Payment Application

School
Student
Total Amount Due

Tatal Loan Cast

Unpaid Fees

Unpaid Interest

You waive the rights of presentment (demand for payment) and notice of dishonor (notice that
amounts have not been paid). You consent to any and al extensions, renewals, or releases of any
party fiable upon this loan, and (o any waiver, forbearance or deferment we may grant

We may delay enforcing or not enferce any of our rights under this Note without losing or waiving
any of them.

We may sell, assign, or transfer this Note at any me without notice to you. {f we do, the assignee

will own this Nole and can enforce it against you. You May not sell, assign or transfer this Note or
any of its benefits or obligations.

Unless we tell you otherwise, you can contact or notify us:

* by phone at 1-800-472-5543 or

* by writing to Sallie Mae, P.O. Box 3319, Wilmington, DE 19804-4319,

When writing, please include your name, address, home phone number and loan number,

You must contact us within 10 days after (1} changing your name, email adcress, mailing address, or
any phone number, (2) Student or cosigner dies, or (3) any change in Student's enrollment status.
We reserve the right to update any P.O, Sox address or telephone number provided in this Note but
we will provide notice to you if we do so.

“Capitalized” means added te the Current Principal of the foan. Unpaid Interest, Unpaid Fees, and
costs due and not yet paid may be Capitalized as provided in this Note, For example, if you
selected a Fixed Payment or Deferred Payment during the Interim Period, then we will Capitaize
Unpaid Interest at the end cf the Interim Period. Capitalization Increases the Total Loan Cost
because interest accrues on the Currant Principal.

“Current Amount Due" means the amount you are required to Pay each month until this loan is paid
in full. The Current Amount Due may vary each month.

“Current Amount Due Date" means the date by which you must pay the Current Amount Que each
month.

“Current Balance" means the sumof the Unpaid Interest, Unpaid Fees, casts due and not pald, and
Current Principal.

“Current Prindipal’ means the sum of ihe unpaid disbursed amount borrawed plus the unpaid
Disbursement Fee (if any), plus any other amounts that have Capitalized.

“Interim Pericd” begins on the First Disbursement Date of your loan, continues while Student
attends School, and ends on the earfest of the following applicable dates:

(a) approximately six months after Student graduates from the School; or
(b) approximately six months after Studentno longer meets enrollment requirements uniess
Student re-enrolls at least half-time In another eligible school within that approximate

six-month period.
If this loan is made after Student has already graduated or no longer meets enrollment
requirements, the Interim Period will be calculated from the date of graduation or the date that
enrollment ended, the interim Period may be fewer than six months, or thera may be no Interim
Period and principal and Interest payments may begin immediately.

If the borrower has multiple loans serviced by us, we may automatically piace them into a “Loan
Group".

“Past Due Amouni" means the sum of the unpaid amounts of each Current Amount Due from any
month you were required to but falled to pay the Current Amount Due.

“Payment Alfocation” means how a payment Is distributed across multiple loans. See “How We
Allocate and Apply Payments” section above for more information.

“Payment Application” means once we allocate a payment toa specific loan, payments are applied
first to Unpaid Fees and costs, then to Unpaid Interest, and then to Current Principal.

“School means the school identified in the application.
“Student? means the borrower whose educationat expenses will be paid for with this loan.

“Total Amount Due” means the sum of the Past Due Amount, Current Amount Due, and Unpald
Fees.

“Total Loan Cast” means the actual aum of all payments you will make to pay the oan in full. The
Total Loan Cost may not ke the same amount as the Total of Payments fisted on the Estimated
Repayment Schedule on the Disclosure.

“Unpaid Fees” means the sum of any fees (e.9., Lale Fees, Returned Check Fees) that have been
assessed but not paid.

“Unpaid Inierest* means the interest that has accrued but not been paid.

6 © 2016 Saite Maa Bark. Allngtts resened.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 23 of 31

 

 

{
You, Your, and Yours “You,” “your,” and "yours" means the borrower and any cosigner wha signed the application.
We, Us, and Our "We," "us.” and “our” means the Lender lisled on page 1 of this Note, any subsequent holder af this
Note, and any servicer or any agent acting on behalf of the Lender, any servicer or any subsequent
holder.

 

7 © 2016 SallieMag Bark All rights reserved.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 24 of 31

 

NOTICES REQUIRED BY FEDERAL AND STATE LAW

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR
OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record
information that identifies each person who opens an
account. What this means for you: [In applying for this
education loan, we wil ask for your name, address, date of
birth, Social Security Number, and other information that
will allow us to Identify you. We may also ask to see your
driver's leense or other identifying documents.

 

 

NOTICE TO COSIGNER

You are being asked to cosign this debt. Think carefttlly
before you do. If the borrower doesn’t pay the debt, you will
hava to, Be sure you want to accept this responsibility and
you can afford to pay If you have to.

The jender can collect this debt from you without first trying
to collect from the borrower. The lender can use the same
collection methods against you that can be used against the
borrower, such as suing you. If this debt is ever in default,
that fact will become a part of your credit record.

You may have to pay up to the full amount of the debt if the
borrower dees net pay. You may also have to pay late fees or
collection costs, which increase this amount

This notice is net a part of the contract that makes you Rabie
for the debt,

 

 

NOTICE: Federal law provides Important protections to
mambers of the Armed Forces and thelr dependents
relating to extensions of consumer credit. In general, the
cost of consumer cradit ta a member of the Armed Forces
and his or her dezendant may not exceed an annual
percentage rate of 36 percent. This rate must Include, as
applicable te the credit transaction or account: The costs
associated with credit Insurance pramiums; fees for
ancillary products sold In connection with the eredit
transaction; any application fee charged {other than certain
application foes for specified credit transactions or
accounts); and any participation fee charged (other than
certain participation fees for a credit card account).

You can obtain this information and a clear description of
your payment obligation crally before tha First
Disbursement Date by calling 855-455-6972.

 

 

NOTICE: If you balleve that any Information that we have
reported to a credit bureau is inaccurate, write te us at P.O.
Box 3229, Wilmington, DE 19804-0229, In your letter, (i)
provide your name and the loan number, (ii) identify the
specific information that is being disputed, (ili) explain the
basis for the dispute, and {iv) provide any supporting
documentation you have that substantiates the basis of the
dispute. If you believe that you have been the victim of
identity theft, sub:mit an identity theft report and affidavit to
P.O, Box 3350, Wilmington, DE 19804-42350.

 

 

Late payments, missed payments, or ather defaults on your
account may be reflected In your cradit buraau report.

 

 

 

The following notice only applies to loans to finance educational

expenses al for-profit educational institutions or institutions otherwise

subject to the FTC. Hoider Rule under 16 €.F.R. §433.2.

NOTICE

ANY HOLDER OF THIS CONSUMER CREDIT
CONTRACT IS SUBJECT TO ALL CLAIMS AND
DEFENSES WHICH THE DESTOR COULO ASSERT
AGAINST THE SELLER OF GOODS OR SERVICES
OBTAINED WITH THE PROCEEDS HEREOF,
RECOVERY HEREUNDER BY THE DESTOR SHALL
NOT EXCEED AMOUNTS PAID BY THE DEBTOR
HEREUNDER.

RUFICATION ING F OAN OPTIONS: if
this loan fs being obtained through the Financlat Aid Office of the
School, then you cerify that a School Financial Ald Officer made
all disclosures to the Student regarding the available opfons
under Title V of the Federal Hgher Education Act that are
required by applicable law.

LOAN SALE NOTICE: Your loan may be sold. No sale willresutt
in any change to the loan terms or in the loss of any advertised
borrower benefits, which will continue subject to their original
terms. However, foan terms and advertised borrower benefits
may change if you consolidate your loans.

CAUFORNIA RESIDENTS ONLY: A maried applicant may
apply for a separate account

CALIFORNIA AND UTAH RESIDENTS ONLY: Anegaive credit

repertreflecting on your credlitrecord may be submitted to a credit
reperiing agency if yau fail to fulfill the terms cf this Note.

NEW JERSEY RESIDENTS ONLY: The section headings of this

Note are a table of contents and not contact terms. in this Note,
(1) acts or practices by us that are or may be permitted by
“applicable law’ are permitted by New Jersey law and (2) acts or
pracices that may or will be taken by us unless prohibited by
“applicable law” are permitted by New Jersey law.

NEW YORK, RHODE ISLAND AND VERMONT RESIDENTS
ONLY: We may obtain a consumer credit reportin connection with

this application and in ccnnection with any updates, renewals or
extensions of any credit as a result of this application, ifyou ask,
we will fell you if we obtained such a report and, if so, the name
and address of the agency that furnished the report We may also
obtain a consumer credit reportin connection with the review or
Collection of any loan made to you as aresuili of this applicaton or
for other legitmate purposes related to such loans.

OHIO RESIDENTS ONLY: The Ohio laws against discrimination
requre that all crediers make credit equally available to all
creditworthy customers, and that creditreporting agencies
maintain separate credit histories on each individual upen
request. The Ohic Civ! Rights Commission administers
compliance with this law.

RMONT RESIDE LY; NOTICE TO COSIGNER:
YOUR SIGNATURE ON THIS NOTE MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN, IF
THE BORROWER DOES NOT PAY, THE LENDER HAS A
LEGAL RIGHT TO COLLECT FROM YOU.

WISCONSIN RESIDENTS ONLY: If you are a married
Wisconsin resident: (1) Your sgnature confirms that this loan
obfigation is being ircured in the interest of your mariage or
family, (2) No provision of any marital property agreement,
unilateral statement under §766.59 of the Wisconsin Statutes or
court decree under §766.70 adversely affects our interest unless,
prior to the time that the foan is approved, we are fumished with a
copy of the marital property agreement, statement, or decree or
have actual knowedge of the adverse provision. (3} Your spouse
has actual knowedge that this creditis being extended to you and
has walved the requirements of §766.56(3)(b) of the Wisconsin
Statues, as acknowedged by his or her signature on the Notice to
Married Wisconsin Residents that you received with this Note.

 

 

 

a © 2016 Sallie Mac Gark. All rghts reserved.
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 25 of 31

 

ARBITRATION AGREEMENT - This agreement does not ap

Lending Act at the time this loan is originated.

Ta the extent permitted under federal jaw, you and we agree tha!
either party may elect to arbilrate — and require the other party to
arbitrate - any Clalm under the following terms.

1. RIGHT TO REJECT: You may reject this Arbitration
Agreement by mailing a personally signed rejection notice
to P.O. Box 3227 Wilmington, DE 19804-0227 certified mail,
return receipt requested, within 60 days after the date of
your first disbursement of loan proceeds. Any Rejection
Notice must include your name, address, telephone number
and [oan number, No other person may submit a rejection
notice for you. If you send a reaction notice we will giva
you a credit for the standard cost of a letter sant by cartified
mail

2. IMPORTANT WAIVERS: If you or we elect to arbitrate a
Claim, YOU AND WE BOTH WAIVE THE RIGHT TO: (1) HAVE
A COURT OR JURY DECIDE THE CLAIM; {2} PARTICIPATE
IN A CLASS ACTION IN COURT OR IN ARBITRATION,
WHETHER AS A CLASS REPRESENTATIVE, CLASS
MEMBER OR OTHERWISE; (3) ACT AS A PRIVATE
ATTORNEY GENERAL IN COURT OR IN ARBITRATION; OR
(4) JOIN OR CONSOLIDATE CLAIN(S) WITH CLAIMS
INVOLVING ANY OTHER PERSON IN COURT OR IN
ARBITRATION. Other rights are more limited in arbitration
than In court or ara not available In arbitration. The walvers
in subsections (2)-4) above are called the "Class Action
and Muiti-Party Walvers.” The arbitrater shall have no
authority to conduct any arbitration Inconsistent with the
Class Action and Multl-Party Waivers.

3. DEFINITIONS: In this Arbitration Agreement, the following
definitions will apply: “You,” “your” and “yours” mean each
and every borrower and cosigner on the Note; the Student on
whose behalf the proceeds of the Note have been advanced: and
the heirs, executors and assigns of all of the foregoing. “Wa,”
“us,” “our” and “ours” mean the Lender Ksted on page 1 of this
Note, any subsequent holder of this Note; any servicer or any
agent acting on behalf of the Lender, any servicer or any
subsequent holder; alt of their parents, wholly or majority owned
subsidiaries and affilates; any predecessors, successors and
assigns of these entities; and all officers, directors, employees,
agents, controlling persons and representatives lhereof. These
terms also include any party named as a co-defendant with us in
a Claim asserted by you, such as investors or potential investors,
credit bureaus, credit insurance companies, closing agents,
escrow agents, insurance agenis, loan oviginalors, rating
agencies, loan servicers, debt collectors, loan guarantors,
performance bond trustees, tuillon recovery funds, the School,
and any of the School's financial aid offices or officers.
“Clatmant" means the party who asserts or seeks to assert a
Claim in a lawsuit or arbitralian proceeding. “Administrator”
means either the American Arbitration Association (ihe “AAA"),
335 Madison Avenue, New York, NY 10017, www.adr.org, or
JAMS, 620 Eighth Avenue, 34" Floor, New York, NY 10018,
wwwiamsadr.com, provided that, if the Claimant seeks to assert
a Claimin a class or mul-party basis, the Administrator must not
have in place a formal or Informai policy that is inconsistent with
and purports to override the Class Action and Mulii-Party
Waivers set forth above (see Section 2). The Claimant will select
the Administrator by filing a Claim with the Administrator of thal
party’s choice, (If a Claimant files a lawsuit in court asserting
Claim(s) that are subject to

arbitration and the other party files a motion te compel arbitration,
which is granted, it will be up to the Claimant to commence the
arbiration proceeding.) If for any reason the selected
Adrrinistrator is unable or unwilling ta serve or continue to serve
as Administrator, the other company will serve as Administrator
Hf neither the AAA nor JAMS is able or willing to serve as
Administrator, you and we will mutually agree upon an
Administrator or arbitrator or the court wil appoint the
Administrator or arbitrator or arbitrators {in the case of a
three-arbitator panel provided for in Section 6, below), subject

ply if you are a covered borrower under the Military

to the limitations set forth above regarding the Class Action and
Multi-Party Waivers.

4. "CLAIM" means any Jegal claim, dispute or controversy
between you and us that arises from or relates in any way to this
Note, including, bul not limited to, any dispute arising before the
date of this Arbitration Agreement and any dispute relating to: (1)
the Imposition or colection of principal, interest, alttarneys' fees,
collection costs or other fees relating to this Note: (2) other
Provistans of this Note; (3) any application, disclosure or other
document relatirg in any way {o this Note or the transactions
evidenced by this Note; (4) any insurance or other senice or
product offered or made available by or through us in connection
with this Note, and any asseciated fees; (5) our methods of
soliciting your business; (6) our use or failure to protect any
personal information you give us in connection with this Note; (7)
your dealings with the School, the quality of the education the
School provides, or any acts or omissions by the School; and (8)
any documents, instruments, advertising or promotional
materials thal contain Information about this Note or any
associated insurance or other service or product. However,
“Claim dees not include any individual action brought by you in
small claims court or your state's equivalent court, unless such
action is ransferred, removed, or appealed to 2 different court.
Also, "Claim" doas not include disputes about the validity,
enforceabllity, caverage or scope of this Arbitration
Agreement or any part thereof (including, without fimitation,
this sentence, the Class Action and Multi-Party Walvers, or
the last sentence in Section 11, captioned “Saverabliity");
all such disputes are for a court and not an arbitrator to
decide. Notwithstanding the foregoing, the term “Claim”
includes any dispute about the validity or enforceability of
this Note as a whole; any such Clalm fs for the arbitrator,
not a court, to decide.

If there is an arbitration agreement in place (a “Prior Arbitration
Agreement”) governing a prior promissory note from you {a “Prier
Note"), “Claim” also includes all disputes relating te the Prior
Note to the same extent it would apply to disputes relating to this
Note. If you do not reject this Arbitration Agreement, any such
Claim will be governed by this Arbitration Agreement rather than
the Prior Arbitration Agreement. If you reject this Arbitration
Agreemenl, the Claim will be governed by the Prior Arbitration
Agreement, provided thal, if you never had the chance to reject
the Prior Arbitration Agreement and no demand for arbitration
has been previously made, your rejection of this Arbitration
Agreement will also serve as your rejection of the Prior
Arbitration Agreement,

5. ELECTING OR REQUIRING ARBITRATION: The Claimant
may elect arbitration of a Claim by Initiating an arbitration in
accordance with the Administrator's rules. The other party may
elect arbitration by giving written notice of an election to arbitrate.
This notice may be given affer a lawsuil has been filed and may
be given in papers or motions in the Jawsuit. If such a notice Is
given, the Claim shail be resolved by arbitration under this
Arbitration Agreement and the applicable rules of the
Administrator then in effect. it will be up to the Claimant to
commence ihe arbitration proceeding. The arbilrator will be
selected under the Administrator's rules, excep! that the
arbitrator must be a lawyer with al least ten years of experience
or a retired judge, unfess you and we agree othemise,

6 LOCATION AND COSTS: Any arbitration hearing that you
attend will take place in a location that is reasonably near your
residence or the School campus that you attended or in ancther
location agreed to by you and us. We will consider (and
generally honor) any gocd faith request to bear the fees charged
by the Administrator and the arbitrator, We wil pay the
reasonable and actual expense of our altorneys, experts and
witnesses, regardless of which party prevails in the arbitration,
and we will pay all such reasonable and actual fees of yours if
you prevail in an arbitration where you are the Claimant (even if
we are nat required to pay such fees under applicable law). We
wil also pay all such fees we are required to bear: (a) under

9 © 2016 Salia Mae Bark. Allrighs reserved
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 26 of 31

applicable law, of (b) in order to enforce this Arbitration
Agreement,

7, DISCOVERY; GETTING INFORMATION: Either party may
obtain from the other party prior to the hearing eny information
available under the Administrator's rules or any relevant
information the arbitrator determines should in fairness be mada
available.

8 EFFECT OF ARBITRATION AWARD: Any state or federal
court with jurisdiction and venue may enter an order enforcing
this Arbitration Agreement, enter judgment upon the arbitrator's
award and/or take any action authorized under the Federai
Arbitration Act, 9 USC. §§1 ef seq. {the “FAA"). For any
arbitration-related proceedings in which courts are authorized to
lake actions under the FAA, each party herelo expressly
consents to the non-exclusive jurisdiction and venue of any state
court of general jurisdiction or any state court of equily thal is
reasonably convenient to you, provided that the parties to any
such judicial proceeding shall have the right to iniliate such
Proceading in federal court or rerrove the proceeding to federal
court if autherized to do so by applicable federal jaw. The
arbitrator's award will be final and binding, excepi for: (1) any
appeal night under the FAA; and (2) Claims involving more than
$50,000. For Claims involving more than $50,000 (including
claims where the cost of any requested injunctive or declaratory
relief would polentially exceed $50,000), any party may appeal
the award to a three-arbitrator panel appointed by the
Administrator, which will reconsider de novo any aspect of the
inital award that is appealed. The panel's decision will be final
and binding, excep for any appeal right under the FAA, Costs of
any appeal will be guverned by Section 6 above

9 GOVERNING LAW: This Arbitration Agreerrent is made
pursuant to a transaction involving Interstate commerce and shall
be governed by the FAA, and not by any state law concerning
arbitration. The arbitrator shall follow applicable substantive law
to ihe extent consistent with the FAA, applicable statutes of
imitation and appicable privilege rules, and shall be authorized
to award all ramedies permitted by applicable substantive law,
including, without limitation, compensatory, statutory and
punitive damages (subject to constitutional limits that would
apply in court), declaratory, injunclive and other equilable relief,
and altorneys’ fees and costs. Upon the timely request of either
party, the arbitrator shall write a brief explanation of the basis of
his or her award. The arbitrator will foflow rules of procedure and
evidence consistent with the FAA, this Arbitration Agreement and
the Administrator's rules,

10

10, SURVIVAL; PRIMACY: This Arbitration Agreament shail
survive your full payment of the Note; our sale, assignment or
transfer of the Note; any jegal proceeding to collect a debl owed
by you; any bankruptcy er insolvency; any postponement of
payments, waiver of payments or modification granted pursuant
fo the Note; any cancellation, or request for cancellation, of the
Note or of any or all disbursements under the Nolte; and any
change In the School enrollment siatus of the Student. In the
event of any conflict or inconsistency between this Arbitration
Agreement and the Administrator's rules or the Note, this
Arbitration Agreement wii govern.

14. SEVERAGBILITY: If any portion of this Arbitration Agreement
cannot be enforced, the rest of the Arbitration Agreement will
continue (a apply, provided that the entire Arbitration Agreement
(other than this sentence) shall be null and void with respect to
any Claim asserted on a class, representative or mull-party
basis if the Class Action and Multi-Party Waivers are held to be
invalid, subject to any right to appeal such holding.

12, NOTICE OF CLAIM; RIGHT TO RESOLVE; SPECIAL
PAYMENT: Prior to initiating, joining or participating in any
judicial or arbitration proceeding, whether individually, as a class
representative or participant or otherwise, regarding any Claim,
the Claimant shall give the other party written notice of the Claim
(a “Claim Notice”) and a reasonable opportunity, not less than 30
days, to rescive the Claim, Any Claim Notice you send musi
include your name, address, telephone number and loan
number, Any Claim Notice must explain the nature of the Claim
and the relief that is demanded. You may only submit a Claim
Nolice on your own behalf and not on behalf of ary other party.
The Claimant must reasonably cooperate in providing any
information about the Claim that the other party reasonably
requests. If: (i} you submit a Claim Notice in accordance with this
paragraph on your own behalf (and nat on behalf of any other
Party): (ij) we refuse to provide the relief you request; and (iii) an
arbitrator subsequently determines that you were entitled to such
relief (or greater relief), the arbitrator shall award you at least
$7,500 plus any arbitration fees and attorneys’ fees and costs to
which you may be entitled under this Arbitration Agreement or
applicable law.

© 2016 SalieMas Bark Alligtts msened CSPI413D
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 27 of 31

NOTICE TO MARRIED WISCONSIN RESIDENTS

 

Spouses of married Wisconsin residents must read the Promissory note and then sign below to acknowledge
having actual knowledge of the credit being extended under this Note and having waived the notice
requirements of Wisconsin Statute Section 766.56(3)(b)

 

C) Borrower Married
C} Cosigner Married

 

(Name of Wisconsin Borrower)

(Social Security Number of Wisconsin Borrower)

 

(Printed Name of Wisconsin Borrower's
Spouse)

(Signature of Wisconsin Borrower's Spouse)
(Date)

 

(Name of Wisconsin Cosigner)

(Social Security Number of Wisconsin Cosigner)

 

(Printed Name of Wisconsin Cosigner’s Spouse)

(Signature of Wisconsin Cosigner’s Spouse}
(Date}

 

(Name of Loan Program)

 

(Name of Lender)

 

Please sign, date, and return an original of this notice to:

Sallie Mae* P.O. Box 3319* Wilmington, DE 19804-4319

Loan Request ID: 103363036-02

WISPI410

 
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 28 of 31

VANESSA F. JEAN,
V.
GIANFRANCO C. OLIVER,

BEATRICE N. BENJAMIN, and SML, CORP.,
d/b/a SALLIE MAE BANK, by and through its

Chief Executive Officer, JONATHAN W.
WITTER,

EXHIBIT B

 
Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20

 

Canton Police Department
Incident Report

Incident #: 17-497-OF
Call #: 17-4662

 

Page 29 of 31

Page: 1
09/16/2017

 

09/15/2017 1058
09/15/2017 1114
Incident Open

Date/Time Reported:
Report Date/Time:
Status:

Reporting Officer: Patrolman Michael Chin

Signature:

 

Bust ipa ewe Gb sp cages yee we aie ge!

    

 

eg ee ies Og ee etn Pasiap et Be Olona ee ge oe

      
  
 

 

3 LOUNDSBURY AVE
NORWALK CT 06651

Military Active Duty: N
BobY: NOT AVAIL.

008:
LICENSE NUMBER; NOT AVALL.

COMPLEXION: NOT AVAIL.
PLACE OF BIRTH: NOT AVAIL.
ETHNICITY: UNKNOWN

(CONTACT INFORMATION]

1 OLIVIER, GLANFRANCO M B 23 NOT AVAIL 000-000-0000
9 LOUNDSBURY AVE
NORWALK CT 06851
Military Active Duty: N
BODY: NOT AVAIL, COMPLEXION: NOT AVAIL,
BOB: PLACE Of BIRTH: NOT AVAIL.
LICENSE NUMBER: ‘ ETHNICITY: ONKNOWN
[CONTACT INFORMATION]
Eome Phone (Primary) o0c-000-0000
2 BENJAMIN, BEATRICE FE B 49 NOT AVAIL R20

 

 

Home Phone (Primary)

Home Phone

= -d000

See PS BUH eS 6) eee

fa Shed OY 7V Aw hot ech Ee

LOCATION TYPE: Residence/Home/Apt. /Conco Zone: Northeast Sector
BLUE HILL VILLAGE

735 RANDOLPH ST

CANTON MA 02021

1 IDENTITY FRAUD N
266/37E 2664 375
OCCURRED: 09/15/2017 1058
SUSPECTED OF USING: Not Applicable

 

 

Misdemeanor

 
 

 

Pep y ae yy) sy ues eee

 

Case 1:20-cv-12038-MBB Document 1-1 Filed 11/13/20 Page 30 of 31

[
4

Canton Police Department Page: 2
Incident Report 09/16/2017

fncident #: 17-497-0OF
Call #: 17-4662

EE eee oe ee peruse ee

JEAN, VANESSA F 2B » iii 671
735 RANDOLPH ST Apt. #9C a:
CANTON MA 02021

BOB;

ETHNICITY: Unknown

RESIDENT STATUS: Resident

VICTIM CONNECTED TO OFFENSE NUMBER(S): 1

RELATION TO: OLIVIER GIANFRANCG Acquaintance
RELATION TO: BENJAMIN BEATRICE Friend
CONTACT INFORMATION:

Home Phone (Primary) |

FBI Case Reporting Requirement Nene

 

 
Case 1:20-cv-12038-MBB- Document 1-1 Filed 11/13/20._Page 31 of 31

 

Canton Police Department Page: 1
NARRATIVE FOR PATROLMAN MICHAEL CHIN
Ref: 17-497-OF

 

On Friday, September 15, 2017, at approximately 11:00am I was dispatched to return to the station to

speak with a party in the lobby regarding identity fraud. Upon arrival, I spoke with JEAN, Vanessa (DOB:
in a fraudulent student loan taken out in her name/co-signed. The loan is managed by Sallie

ae (Loan Number: 5919). The loan of $34,923.00 was disbursed on 11/03/16 and has a
current balance of $38,005.89. JEAN believes that her friend, BENJAMIN, Beatrice (DOB: used
her identity to take out the loan. JEAN believes that the loan is for BENJAMIN's son, OL: R, Gianfranco

(DOB: ). JEAN believes that her information was used to either take the lo i
ce an out or co-sign fi
loan because BENJAMIN has poor credit history and could not sign for the loan herself. ign for the

 

 

 

 
